DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed 1/14/2021. Claims 1, 6, 8, 11, 13, 15-16, and 20 have been amended. Claim 5 had been previously cancelled and new claims 21-23 have been added. Thus claims 1-4 and 6-23 are presently pending in this application.
Claims 1-4 and 6-23 are allowed.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Marcus Dolce on 4/7/2021.
The application has been amended as follows: 
In claims 1, 11, and 16 in line 7, in each instance, “the region” is changed to --a region--.
In claims 1, 11, and 16 in line 8, in each instance, “the medium” is changed to --a medium--.
In claims 1, 11, and 16 in line 23, in each instance, “the conductive connecting portion” is changed to --the electrically conductive connecting portion--.

In claims 2, 12, and 17 in lines 4-5, in each instance, “the connection” is changed to --a connection-- and “the disconnection” is changed to --a disconnection--.
In claims 4, 14, and 19 in lines 4-5, in each instance, “the membrane-side connecting portion” is changed to --the electrically conductive connecting portion--. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not explicitly disclose the specific structure and function in claims 1, 11, and 16. Such that a pharmaceutical dispenser comprising: a housing, a medium reservoir, a discharge opening, a connecting duct, and a detection device which is arranged in the region of the connecting duct and is designed to detect the medium flowing in the connecting duct, the detection device includes a membrane, an electrically conductive connecting portion, the detection device exhibits at least one electrical mating contact surface, with respect to which the electrically conductive connecting portion of the membrane is capable of being displaced by application of pressure, so that an electrical contact between the conductive connecting portion and the at least one electrical mating contact surface is created or broken, and the membrane is formed in multiple layers and comprises at least a plastic layer and a flexible electrically conductive connecting layer which forms the conductive connecting portion. 
The closest prior art of record, Warby (GB2470188) does not specifically disclose the claimed structure as presented in claim 16. 
Warby discloses a pharmaceutical dispenser (actuator 20, fig 3) comprising a housing (cylindrical housing part 21, fig 3), a medium reservoir (pg. 2, In 22-23 discloses a container 
The closest prior art of record, Sauzade (8869791) and Samiotes (5505192) do not specifically disclose the claimed structure and function as presented in claims 1 and 11. 
Sauzade discloses a pharmaceutical dispenser (fluid dispenser device, see Abstract, line 1) comprising a housing (20, fig 4), a medium reservoir (see annotated Sauzade fig 4 above), a discharge opening (dispenser orifice; 25, fig 4), a connecting duct (expulsion channel; 50, fig 4)) which connects the medium reservoir to the discharge opening (see col 3, lines 19-20), and a detection device (optical fiber; 30, fig 4) which is arranged in the region of the connecting duct (see location of 30 next to channel 50) and is designed to detect the medium flowing in the connecting duct (see col. 3, lines 48-52), wherein the connecting duct is connected in communicating manner to a pressure chamber (see annotated Sauzade fig 4 above), the detection device includes a membrane (31, fig 4) which bounds the pressure chamber at least intermittently, and is capable of being pressurized by a rise in pressure in the pressure chamber (see col. 3, lines 49-50). 

However, Warby, Sauzade, and Samiotes fail to disclose the membrane formed in multiple layers and comprises at least a plastic layer and a flexible electrically conductive connecting layer which forms the conductive connecting portion (as in claim 1), the membrane exhibits at least one layer of an electrically intrinsically conductive plastic (as in claim 11) and the membrane comprises a plastic that is provided with conductive filler comprising a plurality of metallic particles (as in claim 16) and to modify Warby, Sauzade or Samiotes would be improper hindsight. 
Therefore, claims 1-4 and 6-20 have been found allowable since any conclusion of obviousness would be based on improper hindsight reasoning, using knowledge gleaned only from the applicant's disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E BALLER whose telephone number is (571)272-8153.  The examiner can normally be reached on Monday - Friday 7:30 a.m. - 4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/KELSEY E BALLER/		/RACHEL T SIPPEL/Examiner, Art Unit 3785              	Primary Examiner, Art Unit 3785